



FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 21st day of March, 2017, by and between
SILICON VALLEY BANK, a California corporation (“Bank”) and AEROHIVE NETWORKS,
INC., a Delaware corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of February 18, 2016 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the Revolving Line Maturity Date, (ii) modify the definition of Streamline
Eligible, and (iii) make certain other revisions to the Loan Agreement as more
fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.1.1 (Revolving Advances). Subsection (a) of Section 2.1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
(a)    Formula Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make formula advances (the
“Formula Advances”) not exceeding the Availability Amount. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.


Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





2.2    Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is hereby
amended by deleting the reference to “the Default Rate (as hereinafter defined)”
therein and inserting in lieu thereof “a per annum rate equal to the rate that
is otherwise applicable to Advances plus five percent (5.0%)”.
2.3    Section 2.3 (Payment of Interest on the Credit Extensions). Subsection
(g) of Section 2.3 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
(g)    Reserved.
2.4    Section 2.4 (Fees). Section 2.4 of the Loan Agreement is hereby amended
by adding the following immediately after clause (e) as clause (f):
(f)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each calendar quarter prior to the Revolving Line Maturity Date and
on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility
Fee”) in an amount equal to three-tenths of one percent (0.30%) per annum of the
average unused portion of the Revolving Line, as determined by Bank.
2.5    Section 2.5 (Payments; Application of Payments). The first sentence of
Subsection (b) of Section 2.5 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
Subject to the terms of Section 6.13(c), Bank shall apply the whole or any part
of collected funds against the Revolving Line or credit such collected funds to
a depository account of Borrower with Bank (or an account maintained by an
Affiliate of Bank), the order and method of such application to be in the sole
discretion of Bank.
2.6    Section 3.3 (Conditions Precedent to all Credit Extensions).
Subsections (a) and (b) of Section 3.3 of the Loan Agreement are hereby deleted
in their entirety and replaced with the following:
(a)    timely receipt of the Credit Extension request and any materials and
documents required by Section 3.5;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided,


2
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
2.7    Section 3.5 (Procedures for Borrowing). Subsection (a)(i) of Section 3.5
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:
(i)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, an Advance shall be made
upon Borrower’s irrevocable written notice delivered to Bank in the form of a
Notice of Borrowing or without instructions if any Advances is necessary to meet
Obligations which have become due. The Notice of Borrowing shall be made by
Borrower through Bank’s online banking program; provided, however, if Borrower
is not utilizing Bank’s online banking program, then such Notice of Borrowing
shall be in the form attached hereto as Exhibit F and shall be executed by an
Authorized Signer. Bank shall have received satisfactory evidence that the
provision of such notices and the requests for Advances have been approved by
the Board. The Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the requested Funding Date; (3) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. Notwithstanding any terms in this Agreement to
the contrary, each LIBOR Advance shall not be less than One Million Dollars
($1,000,000). In addition to such Notice of Borrowing, Borrower must promptly
deliver to Bank by electronic mail or through Bank’s online banking program such
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
sole discretion.
2.8    Section 3.6 (Conversion and Continuation Elections). Subsection (b) of
Section 3.6 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:
(b)    Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail via Bank’s online banking program to be received by Bank prior to 12:00
p.m. Pacific time (i) at least three (3) Business Days in advance of the
Conversion Date or Continuation Date, if any Advances are to be converted into
or continued as LIBOR Advances; and (ii) on the Conversion Date, if any Advances
are to be converted into Prime Rate Advances, in each case specifying the:
(1)    proposed Conversion Date or Continuation Date;
(2)    aggregate amount of the Advances to be converted or continued;


3
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





(3)    nature of the proposed conversion or continuation; and
(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
2.9    Section 5.3 (Accounts Receivable). Section 5.3 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
5.3    Accounts Receivable.
(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct in all material respects and all such invoices, instruments
and other documents, and all of Borrower’s Books are genuine and in all material
respects what they purport to be. All sales and other transactions underlying or
giving rise to each Eligible Account shall comply in all material respects with
all applicable laws and governmental rules and regulations. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Borrowing Base Report. To the best
of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
2.10    Section 6.2 (Financial Statements, Reports, Certificates).
Subsections (a) and (b) of Section 6.2 of the Loan Agreement are hereby deleted
in their entirety and replaced with the following:
(a)    Borrowing Base Reports. In the event that Borrower is not Streamline
Eligible, a Borrowing Base Report (and any schedules related thereto and
including any other information requested by Bank with respect to Borrower’s
Accounts) within thirty (30) days after the end of each month;
(b)    A/R Aging Reports. In the event that Borrower is not Streamline Eligible,
within thirty (30) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue report, and general ledger;
2.11    Section 6.6 (Operating and Investment Accounts). Section 6.6 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
6.6    Operating and Investment Accounts.


4
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





(a)    Maintain all of its primary operating and investment accounts with Bank
and Bank’s Affiliates and conduct all of its primary domestic banking services
and foreign currency exchange and letters of credit through Bank and Bank’s
Affiliates. Notwithstanding the foregoing, or anything to the contrary herein,
Borrower may maintain the Bank of America deposit account having the account
number ******7979 (last four digits) (the “External BOA Account”), provided that
the funds in the External BOA Account do not exceed at any time an aggregate of
Five Hundred Thousand Dollars ($500,000).
(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such,
(ii) Borrower’s PayPal account having the account number *********THHQ (last
four digits) (“External Paypal Account”), provided that the funds in the
External Paypal Account do not exceed at any time an aggregate of Five Hundred
Thousand Dollars ($500,000), or (iii) the External BOA Account provided that the
funds in the External BOA Account do not exceed at any time an aggregate of Five
Hundred Thousand Dollars ($500,000).
2.12    Section 6.10 (Access to Collateral; Books and Records). Section 6.10 of
the Loan Agreement is hereby amended by deleting the reference therein to “Eight
Hundred Fifty Dollars ($850)” and replacing it with “One Thousand Dollars
($1,000)”.
2.13    Section 6.13 (Accounts Receivable). Section 6.13 of the Loan Agreement
is hereby inserted immediately following Section 6.12:
6.13    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing


5
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





or securing any Accounts, in the same form as received, with all necessary
indorsements, and copies of all credit memos.
(b)    Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.13(d), all amounts received in the Cash Collateral
Account shall be shall be either (1) applied to immediately reduce the
Obligations at times when an Event of Default exists, or (1) transferred on a
daily basis to Borrower’s operating account with Bank at times when no Event of
Default exists. Borrower hereby authorizes Bank to transfer to the Cash
Collateral Account any amounts that Bank reasonably determines are proceeds of
the Accounts (provided that Bank is under no obligation to do so and this
allowance shall in no event relieve Borrower of its obligations hereunder).
(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.13(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank) as a
reserve to be applied to any Obligations regardless of whether such Obligations
are then due and payable.
(e)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory with a book value in excess of Two
Hundred Fifty Thousand Dollars ($250,000) to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank, and
immediately notify Bank of the return of the Inventory.
(f)    Verifications; Confirmations; Credit Quality; Notifications. Bank may,
from time to time and after written notice to and consultation with Borrower
(provided no such notice and consultation is required from Bank when an Event of
Default has occurred


6
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





and is continuing), (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.
(g)    No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
2.14    Section 6.14 (Remittance of Proceeds). Section 6.14 of the Loan
Agreement is hereby inserted immediately following Section 6.13:
6.14    Remittance of Proceeds. Except as otherwise provided in Section 6.13(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of
Section 6.13(c) hereof, and (b) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of Two Hundred Fifty Thousand Dollars ($250,000)
or less (for all such transactions in any fiscal year). Borrower agrees that it
will not commingle proceeds of Collateral with any of Borrower’s other funds or
property, but will hold such proceeds separate and apart from such other funds
and property and in an express trust for Bank. Nothing in this Section 6.14
limits the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.
2.15    Section 6.15 (Online Banking). Section 6.15 of the Loan Agreement is
hereby inserted immediately following Section 6.14:
6.15    Online Banking. Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, requesting Credit
Extensions, and uploading financial statements and other reports required to be
delivered by this Agreement (including, without limitation, those described in
Section 6.2 of this Agreement).
2.16    Section 8.2 (Covenant Default). Subsection (a) of Section 8.2 of the
Loan Agreement is deleted in its entirety and replaced with the following:


7
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.8(b), 6.10, 6.13, 6.14, or 6.15 or violates any covenant
in Section 7; or
2.17    Section 9.1 (Rights and Remedies). Subsection (e) of Section 9.1 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:
(e)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
2.18    Section 9.2 (Power of Attorney). Section 9.2 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable by Bank following the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and the Loan Documents have been terminated.


8
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





2.19    Section 10 (Address for Notices). Borrower’s address for notices set
forth in Section 10 of the Loan Agreement is hereby amended in its entirety and
replaced with the following:
If to Borrower:
Aerohive Networks, Inc.
1011 McCarthy Blvd.
Milpitas, California 95035
Attn: John Ritchie, Chief Financial Officer
Email:  jritchie@aerohive.com

With copy to:
General Counsel

email: generalcounsel@aerohive.com
2.20    Section 13 (Definitions).
(a)    The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby deleted in their entirety and
replaced with the following:
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.
“Domestic Borrowing Base” is eighty percent (80%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Report; provided,
however, that Bank may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
“Foreign Borrowing Base” is seventy percent (70%) of Eligible Foreign Accounts,
as determined by Bank from Borrower’s most recent Borrowing Base Report;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.
“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the last calendar day of each month (or, if that day does
not fall on a Business Day, then on the last Friday prior to such date).
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Unused Revolving Line Facility Fee, and other
amounts Borrower owes Bank now or later, whether under this Agreement, the other
Loan Documents, or otherwise, including, without limitation, all obligations
relating to Bank Services and interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower assigned to Bank, and
to perform Borrower’s duties under the Loan Documents.


9
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





“Revolving Line Maturity Date” is March 31, 2019.
“Streamline Eligible” means, at all times that Borrower’s Net Cash is greater
than or equal to Thirty-Five Million Dollars ($35,000,000) and no Event of
Default has occurred and is continuing; provided, however, if Borrower’s Net
Cash is less than Thirty-Five Million Dollars ($35,000,000) on any day, Borrower
will not be Streamline Eligible until such time as Bank confirms that Borrower’s
Net Cash was greater than or equal to Thirty-Five Million Dollars ($35,000,000)
at all times during the immediately preceding full calendar month. A period in
which Borrower is Streamline Eligible (other than one commencing on the
Effective Date, if applicable) may only commence on the first (1st) day of a
calendar month.
(b)    The preamble in the definition of Eligible Accounts set forth in
Section 13.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, that have been, at the option of Bank, confirmed in accordance with
Section 6.13(f) of this Agreement, and are due and owing from Account Debtors
deemed creditworthy by Bank in its good faith business judgment. Bank reserves
the right upon prior written notice to Borrower at any time after the Effective
Date to adjust any of the criteria set forth below and to establish new criteria
in its good faith business judgment. Unless Bank otherwise agrees in writing,
Eligible Accounts shall not include:
(c)    The following new defined terms are hereby inserted alphabetically in
Section 13.1 of the Loan Agreement:
“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit C.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
“Unused Revolving Line Facility Fee” is defined in Section 2.4(f).


10
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





2.21    Section 13 (Definitions). The defined terms “Borrowing Base
Certificate”, “Minimum Interest”, “Minimum Interest Period”, and
“Payment/Advance Form”, and their respective definitions as set forth in Section
13.1 of the Loan Agreement are hereby deleted in their entirety and all
occurrences of and references to such terms in the Loan Agreement are hereby
deleted in their entirety and from and after the date of this Amendment shall be
of no further force and effect under the Loan Agreement.
2.22    Exhibit B (Payment/Advance Form). The Payment/Advance Form (as defined
in the Loan Agreement until the date of this Amendment) appearing as Exhibit B
to the Loan Agreement is hereby deleted in its entirety.
2.23    Exhibit C (Borrowing Base Certificate). The Borrowing Base Certificate
(as defined in the Loan Agreement until the date of this Amendment) appearing as
Exhibit C to the Loan Agreement is hereby deleted in its entirety and replaced
with the Borrowing Base Report attached hereto as Exhibit C. From and after the
date of this Amendment, all references in the Loan Agreement to the Borrowing
Base Certificate shall mean the Borrowing Base Report in the form attached
hereto as Exhibit C.
2.24    Exhibit D (Compliance Certificate). The Compliance Certificate attached
to the Loan Agreement as Exhibit D is hereby amended in its entirety and
replaced with the Compliance Certificate attached hereto as Exhibit D. From and
after the date of this Amendment, all references in the Loan Agreement to the
Compliance Certificate shall mean the Compliance Certificate in the form
attached hereto as Exhibit D.
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (1) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (1) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (1) no Event of Default has occurred and
is continuing;


11
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the March
31, 2015 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (1) any law or regulation
binding on or affecting Borrower, (1) any contractual restriction with a Person
binding on Borrower, (1) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (1) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(1) Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with this Amendment.
[Signature page follows.]




12
Active 30504246v5 220763.001325

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:


AEROHIVE NETWORKS, INC.




By___ _/s/ John Ritchie________________________
Name:_John Ritchie_ ________________________
Title:__SVP CFO_____________________________




BANK:


SILICON VALLEY BANK




By____/s/ Rebecca Kinsella ____________________
Name:_Rebecca Kinsella ______________________
Title:__Vice President_________________________










[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]

--------------------------------------------------------------------------------






EXHIBIT C
BORROWING BASE REPORT – A/R LEDGER
NOTE: The information set forth below in this Exhibit is for purposes of example
only and is not intended to be the actual calculation of the Borrowing Base.


A/R Ledger: A table with one row for each open invoice shall be supplied with
the following columns:
Column Number
Column Header
Mandatory
Format
Max length
Description
Example
1
Record Type
Yes
Code
2
Technical field, indicates the type of record (always "02" for invoices).
2
2
Debtor ID
Yes
Alpha-numeric
20
Debtor identifier. The unique value by which you identify your debtor or debtor
account
DB-1994-0014
3
Debtor Name
No
Alpha-numeric
50
Debtor name
COCA COLA
4
Document Number
Yes
Alpha-numeric
50
Document (invoice or credit note) identifier.
IN-1994-0014/33
5
Document Date
Yes
Date
 
Issue date of the invoice or credit note
20100315
6
Due Date
No
Date
 
Invoice due date.
20100331
7
Currency
Yes
Alpha-numeric
3
Invoice, credit note currency. ISO code.
EUR
8
Amount
No
Amount
13.3
Total (gross) invoice or credit note amount. Original amount.
98000.25
9
Open Amount
Yes
Amount
13.3
Invoice open amount or credit note open amount. Unpaid amount for invoice or
amount of non-allocated credit note. If the whole invoice is unpaid it is equal
to INVOICE_AMOUNT.
98000.25
10
Document Type
Yes
Alpha-numeric
1
Indicates if it is an invoice or credit note.
D – debit = invoice
C – credit = credit note
D
11
Related Invoice
No
Alpha-numeric
50
For credit notes only. Number of invoice which is credited with this credit
note.
IN-1998-9014/63







Debtors: A table with one row for each new debtor:


Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





No.
Field Name
Mandatory
Field Type
Max Length
Description
Valid Values
1
Record Type
Yes
Code
2
Identifies the type of line. Hardcode to "02"
2
2
Debtor ID
Yes
Alphanumeric
20
Unique identifier for the debtor
DB-1994-0014
3
Currency
No
Alphanumeric
3
ISO currency code
USD
4
Debtor Type
Yes
Alphanumeric
1
Identifies if the debtor is a person or company
M - Company
P - Person
M
5
Debtor Name
Yes
Alphanumeric
100
Name of the debtor (If debtor is an individual, enter Last Name here
COCA COLA
6
Legal Form
No
Alphanumeric
10
Entity type, such as Corporation or Trust
Co
7
Debtor First Name
No
Alphanumeric
80
If Debtor is a person, enter first name here
 
8
Debtor Code Type
No
Alphanumeric
25
If using external source for debtor, such as Dun & Bradstreet, enter the code
type
DUNS_NO
9
Debtor Code
No
Alphanumeric
40
If using code type (preceding field), enter code value here
234876875
10
Address 1
No
Alphanumeric
100
Street Address line of debtor
 
11
Address 2
No
Alphanumeric
100
Additional Street address line of debtor
 
12
Zip Code
No
Alphanumeric
15
Debtor zip code
41-821
13
City
No
Alphanumeric
60
Debtor city
London
14
State
No
Alphanumeric
6
Debtor state (abbreviation)
VA
15
Country
Yes
Alphanumeric
2
Country where debtor is domiciled - 2 digit code
DE
16
Language
No
Alphanumeric
2
Language of the debtor
AN
17
Phone
No
Alphanumeric
250
Debtor's phone number
330934821
18
Fax
No
Alphanumeric
250
Debtor's fax number
 
19
Email
No
Alphanumeric
100
Debtor's email address
debtor@aaaa.com



Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





20
Contact Name
No
Alphanumeric
80
Contact person at debtor company
JOHN SMITH









Active 30504246v5 220763.001325

--------------------------------------------------------------------------------






EXHIBIT D


COMPLIANCE CERTIFICATE




TO:    SILICON VALLEY BANK                        Date:                 
FROM: AEROHIVE NETWORKS, INC.


The undersigned authorized officer of Aerohive Networks, Inc. (“Borrower”)
certifies on behalf of Borrower and not in any individual capacity that under
the terms and conditions of the Amended and Restated Loan and Security Agreement
between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) no Events of Default have
occurred and are continuing; (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.


Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (subject
in the case of unaudited financial statements to normal year-end adjustments and
the absence of footnotes) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Monthly financial statements with
Compliance Certificate (“CC”)
When not Streamline Eligible: Monthly within 30 days
Yes No
Quarterly Compliance Certificate (“CC”) with latest
quarterly SEC Filings
When Streamline Eligible: Quarterly within 45 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 90 days
Yes No
SEC Filings (i.e., 10‑Q, 10‑K and 8-K)
Within 5 days after filing with SEC
Yes No
Borrowing Base Report
Only when not Streamline Eligible: Monthly within 30 days
Yes No
A/R & A/P Agings, Deferred Revenue Reports
Only when not Streamline Eligible: Monthly within 30 days
Yes No
Annual Board-Approved Financial Projections
Within 15 days after Board Approval
Yes No





Streamline Eligibility


Required


Actual


Complies
Non-Formula Amount
If Net Cash is greater than or equal to:
$35,000,000
$________
Yes No
$20,000,000
If Net Cash is less than:
$35,000,000
$________
Yes No
$10,000,000



Active 30504246v5 220763.001325

--------------------------------------------------------------------------------







Financial Covenant
Required
Actual
Complies
Maintain on a Monthly Basis:
 
 
 
Minimum Adjusted Quick Ratio
1.25:1.00
_____:1.00
Yes No



External Accounts
Maximum Funds Allowed Therein
Actual
Complies
External BOA Account
Up to $500,000 in the aggregate
$_________
 
External Paypal Account
Up to $500,000 in the aggregate
$_________
Yes No





The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following is a list of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any copyright, including any
subsequent ownership right of Borrower in or to any copyright, patent or
trademark not previously disclosed in writing to Bank, and (iii) Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property:


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
(For the avoidance of doubt, Section 6.2(j) of the Agreement requires that
Borrower provide written notice of the matters described in the aforementioned
clauses (i), (ii) and (iii) promptly, but in no event later than forty-five (45)
days after the last day of each quarter.)


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


AEROHIVE NETWORKS, INC.




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No









Active 30504246v5 220763.001325

--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.Adjusted Quick Ratio (Section 6.7(a))
Required:    1.25:1.00


Actual:


A.    
Aggregate value of Borrower and its Subsidiaries’ consolidated, unrestricted
cash and cash equivalents maintained with Bank
$   


B.    
Aggregate value of Borrower and its Subsidiaries’ consolidated net billed
accounts receivable
$   


C.    
Quick Assets (line A plus line B)
$   


D.    
Aggregate value of Obligations to Bank
$   


E.    
Aggregate value of obligations that should, under GAAP, be classified as
liabilities on Borrower and its Subsidiaries’ consolidated balance sheets, but
excluding all subordinated debt (if any), and not otherwise reflected in line D
above that matures within one (1) year
$   


F.    
Current Liabilities (line D plus line E), minus all amounts received or invoiced
in advance of performance under contracts and not yet recognized as revenue
$   


G.    
On a consolidated basis, the sum (without duplication) of Borrower and its
Subsidiaries’ (a) outstanding principal amount of all Indebtedness, whether
current or long-term, for borrowed money and all obligations and indebtedness
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) purchase money Indebtedness, (c) the face amount of all
outstanding letters of credit (including standby and commercial), and all
Indebtedness arising under bankers’ acceptances, bank guaranties, surety bonds
and similar instruments, (d) indebtedness in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Indebtedness in respect of capital leases and synthetic
lease obligations, (f) without duplication, guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.
$   


H.    
Aggregate Liabilities (line F plus line G)
$   


I.    
Adjusted Quick Ratio (line C divided by line H)
   



Is line I equal to or greater than 1.25:1:00?


  No, not in compliance                          Yes, in compliance


Active 30504246v5 220763.001325